By the Court, (from the Bench) :
The action was brought to restrain defendant, as County Auditor of Colusa County, from issuing a warrant in favor of W. G. Dyas, upon a claim in his favor, which had been allowed against the county for legal services rendered by him in behalf of the county, in an action to which it was a party. No contest was made against the claim itself. When the Board of Supervisors of the county allowed it, they acted as a quasi-judicial body, and their allowance and settlement was an adjudication of the claim, which is conclusive. (Subd. 12, § 4066, Pol. Code.)
There is nothing in the complaint to authorize the interposition of a Court of Equity, and we are of the opinion that the Court below properly sustained the demurrer to the complaint.
Judgment affirmed.